DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the amendment filed on July 15, 2021.
Claims 1-22 are pending.
Claim 1 stands rejected under 35 U.S.C. 112(b).
Claims 1-22 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/430,704.
Claims 1-22 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/430,687.
Claims 1-22 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/561,484.
The rejection of claims 1-22 under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al is withdrawn in view of Applicants amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/430,704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US Application No. 16/430,704 claims a composition comprising MCFC in an amount greater than 99wt%, FDCA in a range of 0.01-0.5wt%, FFCA in an amount from 0.1-0.5wt% and AFFC in an amount of less than 1 wt% and wherein composition has a value of b* of less than 5.  Since the instant claims is anticipated by US Application No. 16/430,704, it is not patentably distinct from and a patent to the genus would improperly extend the right to exclude granted by a patent to the species should the genus issue as a patent after the species.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 26-33 of copending Application No. 16/430,687 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US Application No. 14/630,687 claims a composition comprising MCFC in an amount greater than 90wt%, FDCA in an amount of 0.1-20wt%, FFCA in an amount of less than 0.5wt% and wherein the composition has a b* less than 20.  However, copending Application No. 16/430,687 fails to specifically disclose less than 1wt% MFFC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected MFFC is also formed in the esterification process as a trace impurity in the composition.  A person of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of claims 23, 26-33 of copending Application No. 16/430,687.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-18, 20 of copending Application No. 16,561,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons provided below.
US Application No. 16/561,484 claims at least 90wt% of MCFC, 0.2-30wt% FDCA, 1.7ppmw to about 500 ppmw of FFCA and 95.7 ppmw to 500ppmw of MFFC and wherein the composition has a b* value of less than 4.  Since the instant claims is anticipated by US Application No. 16/561,484, it is not patentably distinct from and a patent to the genus would improperly extend the right to exclude granted by a patent to the species should the genus issue as a patent after the species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stensrud et al (US Patent Application 2015/0315166 (already of record)) in evidence of Partenheimer et al 
Regarding claims 1-22, Stensrud et al teaches esterification of FDCA to form the monoesters and diesters, the monoesters including MCFC (Figure 3, Examples).  Stensrud et al further teaches an esterification process on FDCA to form mixtures of the dimethyl ester, monomethyl ester (MCFC) and FDCA (Examples 1-6).  Stensrud et al further teaches to purify the ester, crude reaction mixture was re-suspended in ethyl acetate and washed with sodium bicarbonate.  The unreacted FDCA and monoethyl esters were removed by washing.  The ethyl acetate layer was concentrated to give the dimethyl ester.  Similarly, the unreacted FDCA and monomethyl esters were removed by washing and ethyl acetate layer was concentrated to product the diethyl ester (hence, once Examples 1-6 are separated Examples 1-6 would form compositions comprising MCFC and FDCA) (Paragraph 49).  Stensrud et al teaches in Example 3, about 62.3wt% dimethyl ester, about 31.6 wt% monomethyl ester (MCFC) and about 6.7wt% unreacted FDCA (hence, after separation this forms a composition comprising about 82.5wt% MCFC and about 18.5wt% FDCA) and in Example 4, about 70.3wt% dimethyl ester, about 29.1wt% monomethyl ester (MCFC) and about 2.4wt% FDCA (hence, after separation this forms a composition comprising about 92.3wt% MCFC and about 7.7wt% FDCA) and in Example 5, about 81.3 dimethyl ester, about 24.56wt% of monomethyl ester (MCFC) and about 0.92 wt% FDCA (hence, after separation this forms a composition comprising about 96.3wt% monomethyl ester (MCFC) and about 3.6 wt% FDCA (Examples 3-4).  However, Stensrud et al fails to  wt% or 100 or 500ppm of FFCA and MFFC and b* is less than 20/10/5/2/1/0.5.
In the same field of endeavor, as evidenced by Partenheimer et al FDCA is formed by oxidation of starting material and proceeds through FFCA as an intermediate product in the reaction to form FDCA (Figure 1).  Hence, it is expected that FFCA is present in FDCA compound as a trace impurity.  
With regard to less than 1/0.5/0.1 wt% or 500/100 ppm of FFCA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected less than 1, 0.5, 0.1 wt% or 100 or 500ppm of FFCA in Stensrud et al as Stensrud’s composition comprises about 18.5wt% and 7.7wt% of FDCA in Examples 3-4, wherein as evidenced by Partenheimer et al FFCA is an intermediate product in the production of FDCA, hence it is expected for FFCA to be present as a trace impurity in the composition of Stensrud et al.
With regard to less than 1/0.5/0.1 wt% or 500/100ppm of MFFC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected less than 1, 0.5, 0.1 wt% or 100 or 500ppm of MFFC in Stensrud et al as Stensrud’s reaction process starts with FDCA which is esterified to form MCFC, since FDCA also comprises FFCA as a trace impurity, MFFC is also formed in the esterification process as a trace impurity in the composition.
With regard to b* being less than 20, 10, 5, 2, 1 or 0.5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected b* being less than 20, 10, 5, 2, 1 or 0.5 in Stensrud et al in evidence of Partenheimer et al as Stensrud et al teaches a composition comprising the same compounds and amounts of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also MPEP 2112.01 I.
Response to Arguments
Applicant’s arguments with respect to claims 1-22have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 3, 2021